            Case 1:21-cv-00380-WMS Document 1 Filed 03/11/21 Page 1 of 9




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
                                 ______
UNITED STATES OF AMERICA,

                                        Plaintiff,

             -v-

$153,115 UNITED STATES CURRENCY,

                                        Defendant.
                                                     _______


                          VERIFIED COMPLAINT FOR FORFEITURE

       The United States of America, by its attorney, James P. Kennedy, Jr., United States

Attorney for the Western District of New York, Mary Clare Kane, Assistant United States

Attorney, of counsel, for its verified complaint herein alleges as follows:

                                       CAUSE OF ACTION



       1.          This is an action in rem for the forfeiture of $153,115 United States currency

(Adefendant currency”), seized from a black 2007 Chrysler 300 (NY JGC 1061) registered to

Michael Easley, pursuant to Title 21, United States Code, Section 881(a)(6).



       2.          This court has subject matter jurisdiction of this action pursuant to Title 28,

United States Code, Sections 1345 and 1355(a) and in rem jurisdiction pursuant to Title 28,

United States Code, Sections 1355(b) and 1355(d).              Venue is properly premised in the

Western District of New York pursuant to Title 28, United States Code, Section 1395 and

Title 21, United States Code, Section 881(j).
            Case 1:21-cv-00380-WMS Document 1 Filed 03/11/21 Page 2 of 9




       3.       On October 1, 2020, the Buffalo Police Department (“BPD”), seized the

defendant currency from Easley’s 2007 Chrysler 300 when it was searched pursuant to a New

York State search warrant at the BPD Impound Seneca Street Garage, 341 Seneca Street,

Buffalo, New York. The defendant currency was seized upon the basis that it was furnished,

or intended to be furnished, in exchange for a controlled substance, as proceeds traceable to

exchanges of controlled substances, or had otherwise been used or intended to be used to

facilitate a violation of Title 21, United States Code, Section 801 et. seq. The defendant

currency was converted to a check and deposited into an account under the custody of the

United States Marshals Service, Buffalo, New York.



                          EXECUTION OF SEARCH WARRANT



      4.        On September 30, 2020, a New York State search warrant was issued which

authorized the search of Easley’s person; his residence at 92 Armbruster Street, Buffalo, New

York; and 3 vehicles titled and registered to Easley: (1) a white 2008 Cadillac Escalade (NY

JDH 5943); (2) a black 2007 Chrysler 300 (NY JGC 1061); and (3) a grey 2012 KIA Sedona

(NY JGD 5123).



      5.      During the execution of the search warrants on October 1, 2020, BPD Narcotics

Unit officers recovered the following items from 92 Armbruster Street:

                a. from the kitchen: cut, packaging material on a kitchen counter, and a digital

scale containing cocaine residue from inside a kitchen drawer;

                                                2
            Case 1:21-cv-00380-WMS Document 1 Filed 03/11/21 Page 3 of 9




               b. from the living room: (1) a plastic bag containing two clear plastic bags each

containing a large rock-like white substance on the living room couch, weighing

approximately 9.08 ounces; (2) a clear plastic bag containing white powder on the living room

couch, weighing approximately .21 ounces; (3) a clear plastic bag containing a large white

rock-like substance from the living room pool table, weighing approximately 1.119 ounces;

and

               c. from a bathroom: several loose white rock-like substances in a toilet bowl

in a first floor bathroom.



       6.      During the execution of the search warrant for Easley’s person on October 1,

2020, BPD officers seized $1,618 United States currency from Easley’s right pants pocket and

a plastic bag containing marijuana. On or about October 9, 2020, the seized currency was

turned over to the DEA for initiation of administrative forfeiture proceedings, and those

proceedings remain pending with the DEA.



       7.      On September 30, 2020, during the execution of the search of 92 Armbruster,

a BPD Canine Handler and his canine partner, “Shield,” performed a canine sniff about and

around the 2007 Chrysler 300. “Shield” positively alerted to the vehicle’s door seams of both

the passenger’s and driver’s side front and rear doors. The alert was an indication that there

was a narcotic odor inside the vehicle. Law enforcement towed the 3 vehicles to the BPD

Seneca Street Garage for further examination. At the time of the transport, law enforcement

had search warrants for the vehicles towed to the BPD Seneca Street Garage.

                                               3
            Case 1:21-cv-00380-WMS Document 1 Filed 03/11/21 Page 4 of 9




      8.       On October 1, 2020, law enforcement searched the three vehicles pursuant to

the authority of the search warrants.



       9.      The following items were seized from the back seat of the 2007 Chrysler 300:

               a. $117,616 U.S. currency from inside a blue/gray cooler;

               b. a large clear plastic bag and 10 medium size clear plastic bags containing
               approximately one pound, 10 ounces of marijuana found inside the blue/gray
               cooler; and

               c.   a small black Sentry brand safe.



       10.     No items were seized from the other 2 vehicles.



       11.     On October 1, 2020, while at the BPD Seneca Street Garage, the Sentry brand

safe recovered from the 2007 Chrysler 300 was hidden outside among multiple vehicles near

the gas pumps. Thereafter, “Shield” searched the area and positively alerted on the safe

which indicated a narcotic odor emanating from the safe. The safe was subsequently opened

and found to contain $35,499 U.S. currency and mail addressed to Easley.



                                 ARREST AND SEIZURE



     12.       On October 1, 2020, Easley was arrested and charged with Criminal Possession

of a Controlled Substance in the First Degree, in violation of New York Penal Law Section

220.21-01; Criminal Possession of a Controlled Substance in the Third Degree, in violation

                                              4
           Case 1:21-cv-00380-WMS Document 1 Filed 03/11/21 Page 5 of 9




of New York State Penal Law Section 220.16-01; Criminal Use of Drug Paraphernalia in the

2nd Degree, in violation of New York State Penal Law Sections 220.50-01 (diluents), 220.50-

02 (packaging), and 220.05-03 (scales). The charges are pending in Buffalo City Court.



     13.      The defendant currency was seized for forfeiture pursuant to Title 21, United

States, Code, Section 881(a)(6). The defendant currency was rubber banded together in

quantities of thousands. The breakdown of the denomination of the bills is as follows:



                          Number of Bills         Denomination

                          157                $100

                          466                $50

                          4,801              $20

                          983                $10

                          1,611              $5

                          210                $1



       14.    Based upon training and experience of law enforcement, cash is the almost

exclusive medium of exchange for drug dealers. Further, the abundance of twenty-dollar

bills is significant because small denominations (such as twenty-dollar bills) are more

commonly used than any other denominations in street level narcotics trafficking.




                                             5
            Case 1:21-cv-00380-WMS Document 1 Filed 03/11/21 Page 6 of 9




                       EASLEY’s PRIOR CRIMINAL HISTORY


       15.     Easley has criminal history record dating back to 1999 which includes the

following drug related arrests and felony convictions:

       a.      On November 19, 2001, Easley was arrested by BPD and charged with

Criminal Possession of a Controlled Substance in the Third Degree: with Intent to Sell, in

violation of New York State Penal Law Section 220.16; Criminal Possession of a Narcotic

Drug in the Fourth Degree, in violation of New York State Penal Law Section 220.09; and

Criminal Possession of a Loaded Firearm in the Third Degree, in violation of New York State

Penal Law Section 265.02. On June 13, 2002, Easley pled guilty in Erie County Court to

Criminal Possession of a Weapon in the Fourth Degree, in violation of New York State Penal

Law Section 260.01 and on November 1, 2002, he was sentenced to a 60 day term of

imprisonment and three years’ probation. Easley also pled guilty to Attempted Criminal

Possession of Controlled Substance in the Third Degree: with Intent to Sell, in violation of

110-220.16, and he was sentenced to a term of imprisonment of 6 months and five years’

probation. On June 20, 2003, after violating the terms of his probation, Easley was re-

sentenced to a term of imprisonment of 40 months to 10 years on the drug conviction and one

year imprisonment on the weapon conviction.

       b.      On May 15, 2009, Easley was arrested by BPD and charged with Promoting

Contraband to Prisoners in the Second Degree, in violation of New York State Penal Law

Section 205.20 and Criminal Possession of a Controlled Substance in the Seventh Degree, in

violation of New York State Penal Law Section 220.03. On December 17, 2009, he pled



                                              6
          Case 1:21-cv-00380-WMS Document 1 Filed 03/11/21 Page 7 of 9




guilty in Buffalo City Court to Criminal Possession of a Controlled Substance in the Seventh

Degree and was sentenced to time served.



                       INITIATION OF CIVIL JUDICAL ACTION



       16.    On or about December 18, 2020, Franklin Pratcher, Esq. submitted a claim of

ownership on behalf of Michael Easley to the DEA to halt the administrative forfeiture

proceedings and for institution of a judicial forfeiture action. No supporting documentation

was included in the claim. Easley stated in his claim that the currency was not from any illegal

source.

                     CONCLUSION AND REQUEST FOR RELIEF



       17.    Based upon all of the foregoing facts, the circumstances surrounding these facts,

and the experience and training of officers involved, there is cause to believe that the

defendant currency was furnished or intended to be furnished in exchange for a controlled

substance, is proceeds traceable to exchanges of controlled substances, or was used or

intended to be used to facilitate the, sale, receipt, or possession of controlled substances in

violation of Title 21, United States Code, Section § 801 et. seq., and the currency is subject to

forfeiture pursuant to Title 21, United States Code, Section 881(a)(6).


       WHEREFORE, the plaintiff requests the following relief:


       (1)    that an Arrest Warrant in rem be issued for the defendant currency;


                                               7
  Case 1:21-cv-00380-WMS Document 1 Filed 03/11/21 Page 8 of 9




(2)   that all persons having any interest therein be cited to appear herein and
      show cause why the forfeiture should not be decreed;

(3)   that judgment be entered declaring the defendant currency be forfeited
      and condemned to the United States of America for disposition in
      accordance with law;

(4)   that the costs of this suit be paid to and recovered by the United States
      of America; and

(5)   that the Court grant such further relief as deemed just and proper.



DATED:     Buffalo, New York, March 11, 2021.


                                   JAMES P. KENNEDY, JR.
                                   United States Attorney
                                   Western District of New York


                             BY: s/MARY CLARE KANE
                                 Assistant United States Attorney
                                 138 Delaware Avenue
                                 Buffalo, New York 14202
                                 (716) 843-5809
                                 mary.kane@usdoj.gov




                                      8
         Case 1:21-cv-00380-WMS Document 1 Filed 03/11/21 Page 9 of 9




STATE OF NEW YORK)
COUNTY OF ERIE   )           ss
CITY OF BUFFALO  )



       MICHAEL ANDERSON, being duly sworn, deposes and says:



       I am a Task Force Officer with the Drug Enforcement Administration. I am familiar

with the forfeiture case against $153,115 United States currency, on behalf of the United

States of America. The facts alleged in the Complaint for Forfeiture are true to the best of

my knowledge and belief based upon information officially furnished to me by the officials of

the United States Department of Justice, the Drug Enforcement Administration and the

Buffalo Police Department.




                                                  s/MICHAEL ANDERSON


Subscribed and sworn to before me
this 10th day of March, 2021


s/Cheryl LoTempio
      Notary Public


Cheryl LoTempio
Notary Public, State of New York
Qualified in Erie County
Commission Expires 6/30/2022



                                             9
